      Case 3:20-cv-01278-W-WVG Document 6 Filed 08/13/20 PageID.52 Page 1 of 1




 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                       SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   STEPHANIE WEIST,                                  Case No.: 20-CV-1278 W (WVG)
 9                                    Plaintiff,
                                                       ORDER GRANTING JOINT
10   v.                                                MOTION STIPULATING CAP TO
                                                       PLAINTIFF’S DAMAGES AND
11   SEAWORLD PARKS &
                                                       REMAND OF REMOVED ACTION
     ENTERTAINEMENT, INC., et al.,
12                                                     [DOC. 4]
                                   Defendants.
13
14         Having reviewed the Joint Motion Stipulating Cap to Plaintiff’s Damages and
15   Remand of Removed Action filed by Plaintiff Stephanie Weist (“Plaintiff”) and
16   Defendant SeaWorld LLC (“Defendant”) it is HEREBY ORDERED as follows:
17               •     The Plaintiff’s total damages shall not exceed $74,795.00;
18               •     The case is REMANDED to San Diego Superior Court.
19
20   IT IS SO ORDERED.
21
     Dated: August 13, 2020
22
23
24
25
26
27
                                                   1
28                                                                          20-CV-1278 W (WVG)
